Order entered April 4, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00188-CV

   LAW OFFICE OF ANDREW L. JONES, P.C.S AND ANDREW JONES, Appellants

                                               V.

                            LESLIE SCHACHAR, MD, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-11330

                                           ORDER
       Before the Court is appellants’ April 3, 2019 second agreed motion to extend briefing

deadlines. We GRANT the motion and ORDER appellants’ brief be filed no later than April

10, 2019. Appellee’s brief shall be filed no later than May 14, 2019.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE